Citation Nr: 1200949	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a letter dated two weeks later in July 2006, the RO notified the Veteran of the denial of his claim to reopen the previously denied claim for service connection for hemorrhoids.  Thereafter, the Veteran perfected a timely appeal of the denial of his claim.  

In February 2011, the Board remanded the case to obtain additional service treatment records that may be available.  The Appeals Management Center (AMC) has complied with the February 2011 Remand.  Neither the Veteran, nor his representative, has contended otherwise.  Therefore, the Board may proceed with further review of this appeal.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand of the Veteran's claim is necessary.  In VA Form 9s which were received at the RO in July 2007 and August 2007, the Veteran asked to testify at a hearing before the Board.  See 38 C.F.R. § 20.703 (2011).  However, in a subsequent hearing selection form dated in August 2007, the Veteran indicated that he wished to testify before a decision review officer (DRO) instead.  He was scheduled for his requested hearing on October 29, 2008.  An October 8, 2008 letter notified him of the time and place of the hearing.  However, he did not report for the hearing.  

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  

In the current appeal, the Board finds that the presumption of regularity has indeed been rebutted.  The Board is concerned that the Veteran may not have received notification of the October 2008 hearing.  Although the October 2008 notification letter was not returned to the RO as undeliverable, that correspondence contained an address of the Veteran that was used on a prior letter forwarded to him in January 2008 and that earlier letter was returned to the RO as undeliverable.  

In addition, the February 2011 Board Remand, which was mailed to the Veteran at his same address used in the January 2008 and October 2008 letters, was returned as undeliverable.  [In this regard, the Board notes that the Veteran's address was recently updated (in September 2011) in the Board's Veterans Appeals Control and Locator System (VACOLS).  Accordingly, another copy of the February 2011 Board Remand will be forwarded to the Veteran at this new address of record.]  

Indeed, in a June 2009 VA Form 119, Report Of General Information, the Veteran indicated his continued desire for a hearing.  He stated that he had not received the October 2008 notice letter because he was homeless at the time.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Thus, based on these procedural aspects, the Board concludes that another attempt should be made to reschedule the Veteran's previously requested hearing.  

The Board notes that the Veteran has a long history of homelessness.  If any further issues with regard to the Veteran's address arise on current Remand, the RO/AMC may wish to work with the Veteran's representative to determine the Veteran's current address.  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

After confirming the Veteran's current address (to the extent necessary and to the extent possible), schedule him for a DRO hearing in accordance with his request.  Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

